Case 20-14389-elf      Doc 9-1     Filed 12/04/20 Entered 12/04/20 16:57:09           Desc Cert
                                   of Service Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :
         Ebonie Croxton                      :       Chapter 7
                                             :
         Debtor                              :       Case No.: 20-14389-elf


                              CERTIFICATE OF SERVICE

        I Brad J. Sadek, Esq. certify that on the date indicated below served a true and correct
copy of the Debtor Motion Seeking Relief of the Automatic Stay in order to allow the Landlord-
Tenant Municipal Court action to proceed by Monica Brown, of The London Star Group, LLC
and Notice of Motion by Regular US Mail on the following parties by electronic means or
regular US mail:

                                   William C. Miller, Esq.
                                  Chapter 13 Standing Trustee


                                     United States Trustee
                                    Office of the U.S. Trustee
                                       833 Chestnut Street
                                            Suite 500
                                     Philadelphia, PA 19107



                                    Ebonie Croxton (Debtor)
                                       6545 N. Bouvier St
                                     Philadelphia, PA 19126
                                      PHILADELPHIA-PA


                          Allan K. Marshall, Esq. (Debtor
                                     1819 JFK Blvd. #400
                                    Philadelphia, PA 19103
                                         215-569-1904
                                   Email: akm6940@aol.com
